Citation Nr: 0501693	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1952 to August 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO that 
denied service connection for hearing loss and tinnitus, and 
also denied service connection for claimed residuals of 
shrapnel wounds to the head, left arm and chest.  

The veteran submitted a timely Notice of Disagreement (NOD) 
in April 2002 as to all of the issues listed in the March 
2002 rating decision.  The RO thereafter issued a Statement 
of the Case (SOC) in October 2002.  

In November 2002, the veteran submitted a timely VA Form 9, 
substantive appeal, electing to appeal only the issues of 
service connection for hearing loss and tinnitus.  Along with 
his substantive appeal, the veteran submitted an Appeal 
Status Election form indicating that he wished to withdraw 
his claims of service connection for residuals of shrapnel 
wounds to the head, arms and chest.  In light of the 
foregoing, the issues of service connection for residuals of 
shrapnel wounds to the head, arms and chest are not in 
appellate status or before the Board at this time.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board undertook additional evidentiary 
development before adjudicating the issues on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).

As a result, Unit Records were obtained form the U.S. Armed 
Services Center for Unit Records Research (USASCRUR) in April 
2003 and additional information was obtained from the veteran 
regarding his employment history.  However, 38 C.F.R. 
§ 19.9(a)(2) was invalidated by the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit").  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a 
result, the Board was unable to complete the necessary 
development.  

Therefore, in November 2003 this case was remanded by the 
Board to the RO for completion of the requested development.

In July 2004, a Supplemental Statement of the Case (SSOC) was 
issued to the veteran which most recently affirmed the 
determination previously entered, and the case was thereafter 
returned to the Board for further appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has current hearing loss and 
tinnitus that was initially incurred during service.  In 
support of his claim of service connection for hearing loss 
and tinnitus, the veteran submitted a September 2000 
statement from his private physician who indicated that the 
veteran had been a patient of his since 1973.  The physician 
also noted that the veteran believed the onset of his hearing 
loss and tinnitus was related to injuries during service.  
The physician reported that the veteran's medical conditions 
included, inter alia, benign paroxysmal positioning vertigo, 
which the physician opined was related to the veteran's 
military career.  

The record reflects that the veteran served on active duty 
from October 1952 to August 1954 including service in Korea.  
His DD Form 214 listed his most significant duty assignment 
as BTRY A 933d AAA AW BN (MBL) APO 971.  The only service 
medical record available is a separation physical examination 
from August 1954.  The examination report indicated that the 
veteran's hearing was 15/15 for each ear on whispered voice 
test.  

The remainder of the veteran's service medical records are 
unavailable, presumably destroyed in a fire at the National 
Personnel Records Center in 1973.  At the outset, the Board 
notes that in cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to advise the veteran to 
obtain other forms of evidence in support of his claim.  In 
addition, there is a heightened duty to consider the benefit 
of the doubt rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to advise the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  
Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the 
claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).

In a March 2002 rating decision, the RO denied the veteran's 
claims of service connection for hearing loss and tinnitus 
and the veteran timely appealed that determination.  In 
support of his claim, the veteran submitted another statement 
from his private physician.  The physician's statement, dated 
in April 2002, indicated that the veteran had been a patient 
of his since 1973, and after reviewing the veteran's service 
records noting service in the anti aircraft batteries, he 
opined that it was as likely as not that the veteran's 
hearing loss and tinnitus had their onset in military 
service.  The private physician believed that the veteran's 
medical conditions were consistent with his history.  

The veteran perfected his appeal and the case was certified 
to the Board.  In a January 2003 Board Development 
Memorandum, the Board determined that additional development 
was necessary in the veteran's case.  In particular, the 
Board requested that the veteran provide a statement 
describing his exposure to acoustic trauma during service and 
to also identify his work history since service, including 
the type of noise, if any, to which he was exposed.  In 
addition, the Board requested that the veteran identify all 
VA and non-VA health care providers that treated or evaluated 
him for hearing loss and tinnitus since service.  Of 
particular importance, the Board noted that the record 
indicated that the veteran was treated for hearing loss and 
tinnitus by Dycus-Camp Clinic, 320 North Service Road, Moore, 
Oklahoma 73160 during the period from January 1973 to the 
present.  The Board requested that these records be obtained 
and associated with the claims file.  In addition, the Board 
requested that records be obtained from the USASCRUR in an 
attempt to determine if the veteran's unit of assignment in 
Korea was generally exposed to acoustic trauma.  Finally, 
after all the above requested development was completed, the 
veteran was to be afforded a VA examination to determine the 
current nature and likely etiology of the hearing loss and 
tinnitus.  

Additional private medical records were obtained from 1999 
and 2000 indicating that the veteran was referred to an 
otologic medical clinic for treatment for persistent dizzy 
spells.  It was determined that the veteran had an impressive 
level of inner ear disturbance including benign paroxysmal 
positioning vertigo as well as asymmetric sensorineural 
hearing loss.  An August 1999 examination report noted that 
the veteran attributed his chronic bilateral hearing loss to 
welding slag injuries in the past.

In a March 2003 statement from the veteran, he reported that 
during service in Korea, he encountered constant bombardment 
from the mainland.  He reported that he did continuing duty 
on a "search flight" for spotting aircraft and mainland 
bombardment.  He was surrounded by AAA batteries of a close 
distance at all times.  The veteran stated that the aircraft 
would show up at night, but bombardment was unpredictable and 
continuous.  

The veteran also reported that he worked as a welder from 
1956 until he retired in 1988.  

Unit Records from USASCRUR were obtained for the two-month 
period from April -June 1953.  The records essentially 
indicate that, "Events of importance concerning this 
battalion during the month of April [1953], were the shelling 
and bombing of Battery A and the engagement of the enemy 
aircraft over the Inchon area."  

Subsequent to the issuance of the April 2003 response from 
USASCRUR, but before all of the requested development was 
completed, 38 C.F.R. § 19.9(a)(2) was invalidated by the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a 
result, the Board was unable to complete the necessary 
development.  As such, the Board remanded the case back to 
the RO for completion of the necessary development which was 
originally requested in the January 2003 Board Memorandum, 
but which had not yet been completed.  This included 
obtaining specifically identified private treatment records 
and affording the veteran a VA examination.  

Specifically, in the November 2003 remand, the Board again 
noted that the record indicated that the veteran had been 
treated for hearing loss and tinnitus by Dycus-Camp Clinic, 
320 North Service Road, Moore, Oklahoma 73160 during the 
period from January 1973 to the present.  The Board therefore 
specifically requested that the RO obtain the outpatient 
records and examination reports, including reports of 
audiology examinations from Dr. Camp.  Importantly, the Board 
emphasized the fact that the veteran had already provided the 
RO with an Authorization and Consent to Release form for 
these records in April 2003.  

In addition, the remand instructed the RO to afford the 
veteran a VA audiological examination.  More specifically, 
the claims file, including the veteran's DD 214 and his 
statements concerning exposure to noise during and after 
service, was to be provided to the examiner.  The examiner 
was then requested to provide an opinion with adequate 
rationale as to whether it was at least as likely as not that 
the veteran's hearing loss and/or tinnitus were incurred as a 
result of noise exposure during service.  

The case was thereafter sent to the AMC in Washington DC for 
completion of the requested development.  In March 2004, the 
AMC sent a duty-to-assist letter to the veteran.  Among other 
things, the letter informed the veteran that his March 2003 
VA Form 21-4142, Authorization and Consent to Release 
Information for the Dycus-Camp Clinic had expired and that he 
should submit another signed form.  It is unclear whether or 
not the veteran re-submitted the requested Authorization and 
Consent to Release Information form.  

Instead of attempting to contact the veteran again regarding 
an updated Authorization and Consent to Release Information 
form, the AMC went ahead and scheduled the veteran for a VA 
audiological examination in April 2004.  

Results of the April 2004 audiological examination indicated 
that the veteran had normal hearing sensitivity from 250 
through 500 Hz in both ears, with a sloping mild to profound 
sensorineural loss from 750 to 8000 Hz in the right ear and a 
sloping mild to severe sensorineural hearing loss from 750 to 
6000 Hz in the left ear.  Speech recognition scores were 
classified as very good bilaterally.  In essence, the 
examiner opined that the veteran's hearing loss and tinnitus 
was less likely than not due to noise exposure during 
service, particularly considering that he was a welder since 
service and considering the veteran's own verbal account that 
his hearing difficulty was due to problems associated with 
his welding career.  

At the outset, the Board notes that in cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
advise the veteran to obtain other forms of evidence in 
support of his claim.  In addition, there is a heightened 
duty to consider the benefit of the doubt rule in such cases.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened 
duty to advise the veteran in developing facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) in a 
case where service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where 
the claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In this case, 
the veteran was afforded an opportunity to submit an updated 
Authorization and Consent to Release Information form (as it 
appears that the March 2003 form had expired), but it appears 
that he did not submit any such form.  As such, the veteran's 
private treatment records from the Dycus-Camp Clinic dating 
back to 1973 were not obtained.  Nonetheless, in light of the 
heightened obligation to advise the veteran in developing 
facts pertinent to his claim, the Board finds that the 
veteran should be afforded another opportunity to submit a 
new Authorization and Consent to Release Information form to 
allow the AMC to obtain records from the Dycus-Camp Clinic 
dating back to 1973.  

In addition, the Board notes that in general, USASCRUR has 
indicated that requests for Unit Records from USASCRUR should 
be limited to a three-month time frame.  Under circumstances 
where VA is attempting to verify a claimed in-service 
stressor, for purposes of establishing entitlement to service 
connection for PTSD for example, it would seem appropriate to 
limit USASCRUR searches of Unit Records to a three-month time 
frame.  In other words, if VA is attempting to verify if a 
particular event occurred during a particular time, limiting 
the search for Unit Records to a three-month time frame 
appears appropriate.  However, in cases such as this, where 
VA is attempting to determine if a veteran who served in an 
anti aircraft artillery unit was exposed to consistent 
acoustic trauma in service, then it seems that obtaining Unit 
Records for a three-month time frame may be insufficient.  

In light of the foregoing, the Board finds that further 
development is necessary in this case.  Accordingly, the case 
is REMANDED to the AMC for the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss and tinnitus.  After 
obtaining any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  The AMC should 
specifically attempt to obtain the 
private treatment records from the Dycus-
Camp Clinic.  The AMC must provide the 
veteran with an Authorization and Consent 
to Release Information form specifically 
for private records dating back to at 
least 1973 from the Dycus-Camp Clinic, 
320 North Service Road, Moore, Oklahoma 
73160.  The veteran should be informed 
that his March 2003 Authorization and 
Consent to Release Information form has 
expired.  

2.  The AMC should contact the National 
Personnel Records Center (NPRC), 
USASCRUR, or other appropriate agency to 
determine whether the members of 
veteran's unit, BTRY A 933D AAA AW BN 
(MLB) APO 971, could reasonably be 
expected to have suffered acoustic trauma 
during service between October 1952 and 
August 1954.  Rather than provide Unit 
Records from a particular time period, 
the NPRC and/or USASCRUR, or other 
appropriate agency should provide general 
information indicating whether or not the 
veteran's unit was likely exposed to 
regular and consistent acoustic trauma 
during service between October 1952 and 
August 1954 based on the aforementioned 
unit of assignment.  These records should 
be associated with the claims file.

3.  After the private medical records are 
obtained, as well as any information from 
the NPRC, USASCRUR and/or other 
appropriate agency, the AMC should 
forward the claims file to the doctor who 
performed the VA examination in April 
2004 for an updated opinion in light of 
the additional records added to the 
claims file; or, if that examiner is 
unavailable, the veteran should be 
afforded another examination to determine 
the likely etiology of the veteran's 
current hearing loss and tinnitus.  The 
examiner should review pertinent 
documents in the claims file in 
connection with the examination and 
provide an opinion with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has 
current hearing loss and tinnitus as a 
result of acoustic trauma in service.  

4.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


